Luke, J.
The suit upon a promissory note which, after describing a certain mule, recited that “this note and mortgage is given for the purchase price of the above-described property, which was bought by me after full inspection and without any warranty (express or implied), and without any reservation whatever.” The defendant admitted the contract as alleged, and pleaded total failure of consideration. By amendment she alleged that, upon discovering the mule’s worthlessness, she exchanged it with the plaintiff for another mule, which was also found to be worthless, and that she then returned it to the plaintiff and repossessed herself of the first mule, on the plaintiff’s promise, without consideration, to make another exchange; contending that such subsequent transactions amounted to a rescission of the original contract. The amended plea and answer was stricken, on oral motion, except as to the attorney’s fees sued for; and, the defendant having admitted the statutory notice and her liability for attorney’s fees “if liable for the principal and interest,” the court directed a verdict in favor of the plaintiff for the full amount of principal, interest and attorney’s fees sued for. Both rulings are assigned as error. Held: Neither ruling was erroneous. Purser v. Rountree, 142 Ga. 836 (83 S. E. 958).

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.